i          i        i                                                                i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-08-00404-CV

                            IN THE INTEREST OF J.M., et al., Children

                      From the 225th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-PA-00351
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Phylis J. Speedlin, Justice

Sitting:          Catherine Stone, Justice
                  Karen Angelini, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: November 26, 2008

AFFIRMED

           Marlin M. seeks to appeal the trial court’s termination of her parental rights to her three

minor children, and challenges the trial court’s finding that her appeal is frivolous. See TEX . FAM .

CODE ANN . § 263.405(d)(3), (g) (Vernon Supp. 2008). We affirm the judgment of the trial court.

           Marlin’s court-appointed appellate attorney has filed a brief representing that he has

conducted a professional evaluation of the record and determined the appellate points are without

merit. Counsel concludes the appeal is frivolous. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at *4

(Tex. App.—San Antonio May 21, 2003, order) (applying Anders procedure to appeals from orders
                                                                                      04-08-00404-CV

terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept.

10, 2003, no pet.). In compliance with the procedure in Anders, counsel delivered a copy of

counsel’s brief to Marlin, who was advised of her right to examine the record and to file her own pro

se brief if she disagreed with counsel’s determination regarding the merits of the appeal. See Nichols

v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.). Marlin filed a pro se brief.

Marlin’s attorney has also filed a motion to withdraw.

       We have reviewed the record on appeal, counsel’s brief, and Marlin’s brief, and we agree that

the appellate points do not present a substantial question for appellate review, and are therefore

frivolous. See TEX . CIV . PRAC. & REM . CODE ANN . § 13.003(b) (Vernon 2002); see also TEX . FAM .

CODE ANN . § 263.405(d)(3) (incorporating section 13.003(b) by reference). Accordingly, we affirm

the trial court’s judgment, and grant appellate counsel’s motion to withdraw. Nichols, 954 S.W.2d

at 85-86.

                                                       Phylis J. Speedlin, Justice




                                                 -2-